    AU L45tl (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!



                                        UNITED STATES [)!STRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                          V.

                                                                                 Case Number: 3:19-mj-23180
                         Edgar Guevara-Montalvo
                                                                                Benjamin P Lechman
                                                                                 Defendant 's Attorney


    REGISTRATION NO. 26104479                                                                                      FILED
    THE DEFENDANT:
     IZl pleaded guilty to count(s) 1 of Complaint                                                       I          AUG O8 2019
     D was found guilty to count( s)
          after a plea of not guilty.                          .                    lSOUTH~_N OlSTR,Ci ,)r GAUFORNIA
          Accordingly, the defendant is adjudged guilty of such count(s), which invo l~'..t~owing_offense.(sJ:: LJTY.

    Title & Section                     Nature of Offense                                                          Count Number(s)
    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1

     •    The defendant has been found not guilty on count(s)
                                                                              -------------------
     •    Count(s) .                                                              dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                    •    TIME SERVED                                 lj Ij               __           days

      IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
      ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United. States Attorney of any material change in the defendant's economic
                                                                             .     circumstances.

                                                                               Thursday, August 8, 2019
                                                                               Date of Imposition of Sentence


     Received
                   DUSM
                       {),tit~                                                           .r/t~
                                                                                ONORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE



r    Clerk's Office Copy                                                                                                     3:19-mj-23180
